—In a proceeding to stay arbitration of an uninsured motorist claim, the appeal is from an order of the Supreme Court, Kings County (Golden, J.), dated February 15, 1990, which granted the petition to the extent of temporarily staying the arbitration pending resolution of the underlying personal injury action brought by the respondent Jose Angel Medina.
Ordered that the order is modified, on the law, by deleting from the decretal paragraph, the words "the underlying personal injury action brought by the respondent, Jose Angel Medina” and substituting therefor the following, "the issue of the involvement and, if so, the issue of the permissive use of the alleged offending vehicle owned by Gaines Service Leasing Corp., at an evidentiary hearing to be conducted in this *615special proceeding”; as so modified, the order is affirmed, with costs to the appellant payable by the petitioner-respondent, and the matter is remitted to the Supreme Court, Kings County, for further proceedings in .accordance herewith (see, Matter of Allstate Ins. Co. v Casanova, 145 AD2d 630). Kunzeman, J. P., Sullivan, Lawrence and O’Brien, JJ., concur.